Citation Nr: 1401335	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-02 327	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for residuals of a powder burn to the left eye.  


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel






INTRODUCTION

The Veteran served on active duty from May 1961 to December 1965.  He died in April 2012.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO), which denied reopening of a claim of service connection for left eye powder burns on the grounds of no new and material evidence.  

In a decision dated in November 2012, the Board reopened the claim for service connection for residuals of a left eye power burn, and then granted service connection for corneal scar of the left eye.  In March 2013, a notice of appeal was filed by the Veteran's attorney with the Court of Appeals for Veterans' Claims (Court).

In May 2013, the Veteran's attorney notified the Court that the Veteran had died in April 2012, and in June 2013 the Court ordered the Veteran's counsel to show cause, within 20 days, why the Board's November 2012 decision not be vacated.  This was not done.  In a memorandum decision dated in July 2013, the Court vacated the Board's November 2012 decision and dismissed the appeal pending before it for lack of jurisdiction.


FINDINGS OF FACT

1.  According to the public records of Union County, Georgia, the Veteran died in April 2012; prior to the Board's November 2012 decision.

2.  The Board was not apprised of the Veteran's death until July of 2013.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board had no jurisdiction to adjudicate the issue of whether new and material evidence was submitted to reopen a claim for service connection for left eye powder burns.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the absence of evidence to the contrary, a copy of the public record of the State or community where death occurred will be accepted as proof of death.  38 C.F.R. § 3.211(a)(1).  

According to the records of Union County, Georgia, the Veteran died in April 2012; while his appeal to reopen a claim of service connection for left eye powder burns was pending, and before the Board promulgated a decision on the appeal.  In accordance with 38 C.F.R. § 3.211(a)(1), and absent any evidence to the contrary, the Board accepts this record as proof of the Veteran's death during the pendency of the appeal.

As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

The Board's dismissal of the appeal does not affect the right of an eligible person to request to be substituted as the appellant for purposes of processing this claim to completion.  38 U.S.C.A. § 5121A.

An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal to reopen a claim of service connection for left eye powder burns is dismissed.




		
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


